Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 11/02/2021.
Claims 1-20 have been allowed.
Claims 1, 7, 10, 11, 17, and 20  have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 7-8, filed 10/01/2021, with respect to the rejection(s) of claims 1-20 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Lee (US 6,400,581), have been fully considered and are persuasive.
EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) An operating condition monitor for monitoring an operating condition of a transistor-based power converter, comprising:
transistor-based power converter and
a processor in communication with the sensing apparatus to receive the measurement of the turn-off transient energy, the processor being configured to:
compare the measurement of the turn-off transient energy to a threshold; and issue a signal indicating degradation of the transistor- based power converter based on the comparison to the threshold meeting a comparison criterion.
11. (Currently Amended) A method of monitoring an operating state of a transistor-based power converter, comprising:
measuring a turn-off transient energy of the transistor-based power converter;
comparing the measurement of the turn-off transient energy to a threshold;
issuing signal indicating degradation of the transistor-based power converter based on the comparison meeting a comparison criterion.
REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
8.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a sensing apparatus configured to measure a turn-off transient energy of the transistor-based power converter and a processor in communication with the sensing apparatus to receive 
9.	Claims 2-10 are also allowed as they further limit allowed claim 1.
10.	Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…measuring a turn-off transient energy of the transistor-based power converter; comparing the measurement of the turn-off transient energy to a threshold; issuing signal indicating degradation of the transistor-based power converter based on the comparison meeting a comparison criterion.”
11.	Claims 12-20 are also allowed as they further limit allowed claim 11.
12.	The closest prior art references that were found based on an updated search.
Sexton et al. US 2020/0028386 - The system has two-conductor loop that is provided in electrical connection with a power source and with a loop current controller. 
Artusi et al. US 2010/0165667 - The power converter has a power switch (Q-pri) that conducts for duty cycle to provide a regulated output characteristic at an output.
Artusi et al. US 2008/0130322 - A controller (311) receives a command from a power system controller to enter a power converter operational state as a function of a signal which indicates a system operational state.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1 and 11; therefore claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RAUL J RIOS RUSSO/Examiner, Art Unit 2867